To compel respondents to- print upon the official ballot upon the People’s party ticket, the name of Henry M. Youmans as candidate for Congress.
Denied November 1, 1892, with costs.
It appeared that the congressional convention was divided into two sections, each of which made a nomination, and the election commissioners decided to print two People’s Party tickets, the one containing the name of the nominee of one convention and the other the name of the nominee of the other convention. See No. 1117.